           Case 1:19-cv-01641-DAD-EPG Document 35 Filed 12/23/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JOSEPH CRAY,                                        Case No. 1:19-cv-01641-DAD-EPG (PC)
12                Plaintiff,                             ORDER FOLLOWING INITIAL
                                                         SCHEDULING CONFERENCE
13         v.
14   F. CORREIA,
15                Defendant.
16

17          Joseph Cray (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action filed pursuant to 42 U.S.C. § 1983. On November 30, 2020, the Court
19   held an Initial Scheduling Conference (“Conference”). Plaintiff telephonically appeared on his
20   own behalf. Counsel Stacia Lynn Johns and Jon S. Allin telephonically appeared on behalf of
21   Defendant.
22          During the Conference, and with the benefit of the scheduling conference statement
23   provided by Defendant, the Court and the parties discussed relevant documents in this case and
24   their possible locations. In addition to opening discovery generally, the Court ordered that
25   certain documents that are central to the dispute be promptly produced.
26          Therefore, in an effort to secure the just, speedy, and inexpensive disposition of this
27   ///
28   ///

                                                     1
             Case 1:19-cv-01641-DAD-EPG Document 35 Filed 12/23/20 Page 2 of 3



 1   action,1 and after consideration of Federal Rule of Civil Procedure 26(b)(1),2 IT IS ORDERED3
 2   that:
 3                 1. Plaintiff has ninety days from the date of service of this order to serve
 4                     Defendant’s counsel with his initial disclosures. As discussed in the Court’s
 5                     prior order (ECF No. 27), Plaintiff shall provide Defendant with “[t]he name
 6                     and, if known, the address and telephone number of each individual likely to
 7                     have discoverable information−along with the subjects of that information−that
 8                     [Plaintiff] may use to support [his] claims or defenses, unless the use would be
 9                     solely for impeachment.” (Id. at 3). Plaintiff shall also provide Defendant with
10                     a “copy−or a description by category and location−of all documents,
11                     electronically stored information, and tangible things that [Plaintiff] has in [his]
12                     possession, custody, or control and may use to support [his] claims or defenses,
13                     unless the use would be solely for impeachment.” (Id.)
14                 2. Within thirty days from the date of service of this order, Defendant shall
15

16             1
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
     principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
17   is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
     enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
18   identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
     adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
19             2
                 Federal Rule of Civil Procedure 26 provides that “[p]arties may obtain discovery regarding any
     nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs of the case,
20   considering the importance of the issues at stake in the action, the amount in controversy, the parties’ relative
     access to relevant information, the parties’ resources, the importance of the discovery in resolving the issues, and
21   whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
     “Information within this scope of discovery need not be admissible in evidence to be discoverable.” Ibid.
22             3
                 Pursuant to Federal Rule of Civil Procedure 16, “[a]t any pretrial conference, the court may consider
     and take appropriate action on the following matters: . . . controlling and scheduling discovery, including orders
23   affecting disclosures and discovery under Rule 26 and Rules 29 through 37” and “facilitating in other ways the
     just, speedy, and inexpensive disposition of the action.” Fed. R. Civ. P. 16(c)(2)(F). See also Little v. City of
24   Seattle, 863 F.2d 681, 685 (9th Cir. 1988) (“The district court has wide discretion in controlling discovery.”).
     Federal Rule of Civil Procedure 16 vests the district court with early control over cases “toward a process of
25   judicial management that embraces the entire pretrial phase, especially motions and discovery.” In re Arizona,
     528 F.3d 652, 655 (9th Cir. 2008) (affirming district court’s requiring that prison officials prepare a Martinez
26   report to give detailed factual information involving a prisoner’s suit under 42 U.S.C. § 1983 and stating “district
     courts have wide latitude in controlling discovery.”). See also Advisory Committee Notes to 1993 Amendment to
27   Federal Rules of Civil Procedure regarding Rule 26(a) (“The enumeration in Rule 26(a) of items to be disclosed
     does not prevent a court from requiring by order or local rule that the parties disclosed additional information
28   without a discovery request.”).

                                                                2
          Case 1:19-cv-01641-DAD-EPG Document 35 Filed 12/23/20 Page 3 of 3



 1              produce to Plaintiff (a) the rules violation report referenced in the second page
 2              of Defendants’ initial scheduling conference statement (ECF No. 30) and (b)
 3              witness statements or evidence generated as part of any investigation referred to
 4              in page three of Defendant’s initial scheduling conference statement, subject to
 5              assertions of privilege, following the procedures set forth in the Court’s
 6              scheduling order.
 7

 8
     IT IS SO ORDERED.

 9
       Dated:   December 23, 2020                          /s/
10                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
